Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-7 and 9-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a computer-implemented method for programming a network-on-chip (NoC) onto an integrated circuit, the method comprising: determining a first portion of a plurality of registers to potentially be included in a NoC design; determining routing information regarding datapaths between registers of the first portion of the plurality of registers; determining whether the first portion of the plurality of registers includes registers that are located in more than one clock sector; based on upon determining that the first portion of the plurality of registers includes registers that are located in more than one clock sector, moving one or more registers of the first portion of the plurality of registers so that each register of the first portion of the plurality of registers is included in a single clock sector; including the first portion of the plurality of registers and the datapaths in the NoC design; receiving a program design associated with a function to be performed by the integrated circuit; and generating, by compiling the program design to generate a hardware implementation on the integrated circuit for the function and the NOC design, a bitstream to cause circuitry corresponding to the NoC design to be implemented on the integrated circuit, together will all limitations recited in the independent claim 1 and substantially similar to independent claims 12 and 18.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1, 12 and 18 are allowed. 

The dependent claims 2-6, 8-11, 13-17 and 19-21 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-7, and 9-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851